                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


FEDERAL TRADE COMMISSION and
OFFICE OF THE ATTORNEY
GENERAL, STATE OF FLORIDA,
DEPARTMENT OF LEGAL AFFAIRS,

                     Plaintiffs,

v.                                                        Case No: 6:16-cv-982-Orl-41TBS

LIFE MANAGEMENT SERVICES OF
ORANGE COUNTY, LLC, LOYAL
FINANCIAL & CREDIT SERVICES,
LLC, IVD RECOVERY, LLC, KWP
SERVICES, LLC, KWP SERVICES OF
FLORIDA LLC, LPSOFFLA LLC,
LPSOFFLORIDA L.L.C., PW&F
CONSULTANTS OF FLORIDA LLC,
UAD SECURE SERVICES LLC, UAD
SECURE SERVICE OF FL LLC, URB
MANAGEMENT, LLC, YCC
SOLUTIONS LLC, YFP SOLUTIONS
LLC, KEVIN W. GUICE, CHASE P.
JACKOWSKI, LINDA N. MCNEALY,
CLARENCE H. WAHL, KAREN M.
WAHL, ROBERT GUICE and
TIMOTHY WOODS,

                     Defendants.
                                          /

                                          ORDER

       THIS CAUSE is before the Court on The Receiver’s Unopposed Verified Fourth

Application for Payment for Services Rendered and Reimbursement for Costs Incurred (“Motion,”

Doc. 287). United States Magistrate Judge Thomas B. Smith issued a Report and Recommendation

(Doc. 288), recommending that the Motion be granted.




                                         Page 1 of 2
       After a de novo review, and noting that no objections were timely filed, the Court agrees

with the analysis in the Report and Recommendation. It is therefore ORDERED and

ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 288) is ADOPTED and CONFIRMED

              and made a part of this Order.

           2. The Receiver’s Unopposed Verified Fourth Application for Payment for Services

              Rendered and Reimbursement for Costs Incurred (Doc. 287) is GRANTED.

           3. The Receiver is awarded $50,000 in fees and $346.87 in costs to be paid out of the

              receivership estate for services rendered for the period beginning January 1, 2018,

              and ending January 24, 2019.

       DONE and ORDERED in Orlando, Florida on July 23, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          Page 2 of 2
